Citation Nr: 0007974	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a migraine headache 
disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in March 1999 at 
which time it was remanded for further development.  That 
development has been completed and the matter is now before 
the Board for final appellate disposition.


FINDING OF FACT

The claim of service connection for a migraine headache 
disorder is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a migraine headache 
disorder.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran complained of a 
two week history of severe headache in August 1971.  Physical 
examination showed that the neck was supple, the discs of the 
fundi were flat and the neurological system was intact.  The 
impression was headache of undetermined origin.  A March 1973 
emergency room note shows that the veteran was complaining of 
pain in the right side of his head with a bump and abrasion, 
following a motor vehicle accident.  Physical examination was 
negative except for a minor abrasion and hematoma in the 
right frontal area.  X-rays of the head were negative.  The 
impression was contusion of the head with abrasion.  An 
emergency room note from a few days later showed a complaint 
of a severe headache.  The diagnosis was post-traumatic 
headache.  A follow-up the next day showed that the veteran 
was feeling better although some headache persisted.  The 
veteran was returned to duty.  Notes from May 1973 indicate 
that the veteran continued to have headaches which were 
characterized as post-traumatic in nature.

Service medical records from June 1973 show that the veteran 
was involved in another motor vehicle accident and was 
reporting severe back pain and requesting Percodan.  It was 
noted that the veteran appeared to be under the influence of 
drugs and he was released to military police.  Later that 
month a neurological evaluation of the veteran was obtained 
in response to his claims that severe back pain and migraine 
headaches prohibited him from performing his military duties.  
A neurological examiner's impression was post-traumatic 
headaches; no neurologic dysfunction was found.

The history taken by the examiner showed that the veteran 
reported a loss of consciousness after the April 1973 
accident.  Subsequently he developed recurrent right frontal 
headaches of a throbbing nature which were made worse by 
rapid head movement.  The headaches occurred 3 times per 
week, and eventually declined in frequency until the June 
1973 motor vehicle accident occurred.  Following that 
accident he was having generalized throbbing headaches.  He 
was placed on quarters for 48 hours and symptoms declined, 
however upon returning to work his symptoms recurred.  
Headaches were recurrent since, still generalized, throbbing 
and relieved by Percodan.  The veteran also complained of 
insomnia, irritability, and vague difficulties with memory 
and fatigue.  The neurological examination was normal.  A 
complaint of continued headaches was noted in July 1973.

At his July 1973 separation examination the veteran provided 
a history of: (1) Migraine headaches - hay fever (seasonal) 
asymptomatic; (2) Head injury, possible concussion, 1973 auto 
accident;...and (5) Trouble sleeping, depression due to 
migraine headaches.

Private treatment notes dated from January 1976 to February 
1988 show no evidence of complaints for headaches.

Private hospital records show that the veteran was treated 
for a head injury in April 1989.  The discharge summary 
indicates that at the request of the veteran, a friend ran 
over him with an automobile.  The veteran suffered a skull 
fracture.  A computed tomography (CT) was within normal 
limits.  The notes indicate that his blood alcohol level at 
the time of admission was .294.  The veteran's treatment 
notes following the head injury show that the veteran was 
having post-concussion headaches and dizziness.  

January 1993 emergency records from St. Francis Medical 
Center show that the veteran was intoxicated and had been 
involved in an altercation.  The admitting diagnoses were 
head trauma and alcohol excess.  A CT scan of the brain and 
x-ray of the skull were unremarkable.  

The veteran filed his claim for service connection in January 
1997.  Subsequent clinical records contain numerous 
complaints of migraine headaches.  A mental health clinic 
note from February 1997 contains an assessment of reported 
headaches, rule out drug-seeking behavior.

The veteran was afforded a VA examination in March 1997.  He 
provided the examiner with a history of migraines since 1973.  
They occurred 3 or 4 times per week and the veteran treated 
them with "street meds."  He also provided a history of 
being involved in a 1993 motor vehicle accident where he hit 
the windshield with the right side of his head and suffered a 
facial abrasion.  In 1989 he suffered a skull fracture when a 
car ran over his head and he also reportedly fell off a truck 
and broke his neck in 1989.  

Physical examination revealed some minor tenderness over the 
frontal and occipital regions on palpation.  No obvious bony 
prominence or deformity was palpated, and there was no 
papilledema.  The neurological examination was essentially 
normal.  X-rays of the skull were normal.  The assessment was 
migraine headaches, history of facial and skull trauma 
without significant scarring, normal x-rays and examination.

In September 1997 the veteran testified before a hearing 
officer at the RO.  During service he volunteered for Vietnam 
duty, but was rejected because his two brothers were already 
in a combat zone.  Transcript (Tr.) at page 3.  In 1972 he 
was assigned to Tripler Army Medical Center in Hawaii where 
he worked in his military occupational specialty as a dental 
technician.  Id.  In 1973 he was a passenger in a car which 
hit a tree.  Tr. at 4.  The veteran's head went through the 
windshield and he lost consciousness and was taken to the 
hospital where he was having serious headaches and was 
prescribed Percodan.  Id.  Later that year he was discharged, 
and he could not hold a job of any magnitude during 1973 and 
1974 due to the headaches.  Id.  The veteran testified that 
the headaches were treated with over-the-counter medication.  
He stated that he never took drugs.  Tr. at 5.  He could not 
afford to see a doctor for his headaches until he got 
insurance or welfare in 1988.  Id.  Doctors have told him 
that the headaches are migraines.  Tr. at 10.

Also of record are two September 1997 statements from people 
who have employed the veteran.  They both stated that they 
had witnessed incidents in which the veteran become unable to 
work due to severe headaches.  The ex-spouse of the veteran 
also provided a letter in support of the veteran's claim in 
November 1997.  She stated that he would suffer severe 
migraine headaches that would keep him in bed for several 
days at a time.  The headaches became more frequent over the 
years and his condition deteriorated.

In October 1999, a VA staff physician reviewed the record to 
identify the etiology of the veteran's headaches and address 
the likelihood (more likely, less likely, or at least as 
likely as not) that they were linked to service.  In his 
review, the examiner noted that since 1973, there were no 
records of headaches with the exception of his work 
associates, and there were no medical records which 
substantiated evaluation for headaches.  The recent treatment 
at the Honolulu Veteran's Outpatient Clinic was for headaches 
which were described as hemicranial, throbbing, and with 
associated photophobia.  There was also nausea, but no 
vomiting.  It was noted that the headaches were precipitated 
by exercise or stress.  After an evaluation, a VA neurologist 
diagnosed migraine headaches, and prescribed a beta-blocker.  
The veteran's condition improved and the diagnosis was 
headaches.

The examiner noted that the veteran's headaches were 
initially diagnosed as post-traumatic in nature in 1973 by a 
neurologist.  Since that time another neurologist had 
diagnosed the veteran's headaches as migraines.  The examiner 
concluded that the veteran had had two types of headaches.  
In 1973 they were post-traumatic and currently they are 
migraine in nature.  The examiner noted that post-traumatic 
headaches have not been known to precipitate migraine 
headaches, therefore it was less likely that his migraine 
headaches were linked to military service.  


Pertinent Service Connection Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

Analysis

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent medical evidence 
demonstrating that his migraines are due to an injury or 
disease incurred or aggravated during active service.  The VA 
examiner has stated that the post-traumatic headaches which 
occurred as a result of the veteran's active duty motor 
vehicle accidents, and the current migraine headaches are of 
a different nature.  The examiner opined that the post-
traumatic headaches which are described in the service 
medical records were related to the accident, however the 
current migraine headaches are less likely linked to service.  
The only evidence of a nexus between the present migraine 
headaches and active service is the opinion of the veteran.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Further, there is no clinical evidence suggesting that the 
symptoms exhibited by the veteran in service represented the 
onset of chronic migraine headaches and the examiner noted 
that post-traumatic headaches have not been shown to 
precipitate migraine headaches.  The veteran has, since the 
time of his application for benefits, alleged that the 
headaches have continued from the time of his discharge to 
the present, however as the examiner noted, there is no 
substantiation in the form of records, of any treatment until 
many years after service.  Again, the veteran is not 
competent to attribute his symptoms to a migraine disorder.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.

In light of the probative evidence, the Board concludes that 
the veteran has not submitted evidence of a well-grounded 
claim for service connection for migraines.  38 U.S.C.A. 
§ 5107(a).


ORDER

Entitlement to service connection for a migraine headache 
disorder is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

